DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian (The Lum 3D Printer: Lower Frame and Conveyor Module for Infiniprinting; already of record), in view of van Weperen et al (WO 0128896; herein van Weperen, already of record).  Regarding claim 1, Bastian teaches:
A frame with an XYZ-gantry (A frame and XYZ gantry can be seen on page 2 (top left, bottom left, and bottom right images), page 6 (bottom right image), and page 11 (bottom left image)
At least one supply spool positioned in the frame and including a winding of an elongated filament of building material (bottom right image on page 6 shows a filament spool in the frame as seen below)

    PNG
    media_image1.png
    379
    556
    media_image1.png
    Greyscale

A printing head unit coupled to said XYZ-gantry (the nozzle can be seen in the above images, page 11 (top right image), and on page 10)
A building material supply unit for feeding building material to said printing head unit (a filament spool can be seen on the right side of the frame on page 2 (top left image) and page 6 (bottom right image)
A support platform on which said three dimensional work piece is being printed in layers (the conveyor (white in the photographs and green in the schematics) and black plate is shown on page 2 (top left, bottom left, and bottom right images), page 4, page 5 (top left image), page 6, page 7, and page 11( top right and bottom left images), the belt is made from plastic Step 1: Print the Build Belt, page 3), said support platform being part of said XYZ-gantry and is movable in the Z- direction (As seen in the images the conveyor and platform are part of the XYZ gantry of Bastian, and the direction of travel is the Z-direction), wherein the support platform comprises an endless conveyor belt (As shown and previously discussed)
The printing head unit is movable within a XY-plane being inclined relative to the Z-direction (such movement is seen on page 11 (top right image) by the creation of the black object)
As previously discussed Bastian teaches a plastic belt.  In the instance where the belt is a plastic composite, in the same field of conveyor belts, van Weperen teaches using an epoxy impregnated carbon fiber conveyor belt (Abstract, page 3, lines 10-26, and page 6, lines 36-39)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed use the belt of van Weperen, since it withstands heat better than plastic belts (Abstract).
Regarding claim 2, Bastian teaches:
Further comprising setting means for setting the angle of inclination of the XY-plane relative to the Z-direction (As seen in the images in Bastian when the parts are assembled the angle of inclination of the XY plane (i.e. the gantry portion for the nozzle) is set)
Regarding claim 13, Bastian teaches:
Wherein the printing head unit comprises a nozzle having a cone configuration, with a nozzle outlet position at an apex of the cone (the nozzle and nozzle outlet are as claimed on page 11 (top right image), and on page 10)
Claims, 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of in view of Color Rich 3D (CN 205522542, already of record, with machine translation; already of record).  Regarding claim 1, Bastian teaches:
A frame with an XYZ-gantry (A frame and XYZ gantry can be seen on page 2 (top left, bottom left, and bottom right images), page 6 (bottom right image), and page 11 (bottom left image)
At least one supply spool positioned in the frame and including a winding of an elongated filament of building material (bottom right image on page 6 shows a filament spool in the frame as seen below)

    PNG
    media_image1.png
    379
    556
    media_image1.png
    Greyscale

A printing head unit coupled to said XYZ-gantry (the nozzle can be seen in the above images, page 11 (top right image), and on page 10)
A building material supply unit for feeding building material to said printing head unit (a filament spool can be seen on the right side of the frame on page 2 (top left image) and page 6 (bottom right image)
A support platform on which said three dimensional work piece is being printed in layers (the conveyor (white in the photographs and green in the schematics) and black plate is shown on page 2 (top left, bottom left, and bottom right images), page 4, page 5 (top left image), page 6, page 7, and page 11( top right and bottom left images), the belt is made from plastic Step 1: Print the Build Belt, page 3), said support platform being part of said XYZ-gantry and is movable in the Z- direction (As seen in the images the conveyor and platform are part of the XYZ gantry of Bastian, and the direction of travel is the Z-direction), wherein the support platform comprises an endless conveyor belt (As shown and previously discussed)
The printing head unit is movable within a XY-plane being inclined relative to the Z-direction (such movement is seen on page 11 (top right image) by the creation of the black object)
As previously discussed Bastian teaches a plastic belt.  In the instance where the belt is a metal, in the same field of endeavor Color Rich 3D teaches one can use either metal or plastic conveyor belts in 3D printers (page, paragraph 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed use the belt of Color Rich 3D, since metal and plastic belts have been shown to be equivalents for the same purpose (MPEP 2144.06 II).  Additionally, the selection of a known material for a known purpose is obvious (MPEP 2144.07).
Regarding claim 2, Bastian teaches:
Further comprising setting means for setting the angle of inclination of the XY-plane relative to the Z-direction (As seen in the images in Bastian when the parts are assembled the angle of inclination of the XY plane (i.e. the gantry portion for the nozzle) is set)
Regarding claim 13, Bastian teaches:
Wherein the printing head unit comprises a nozzle having a cone configuration, with a nozzle outlet position at an apex of the cone (the nozzle and nozzle outlet are as claimed on page 11 (top right image), and on page 10)

Claims, 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of in view of Bynum (U.S. Patent 5,088047).  Regarding claim 1, Bastian teaches:
A frame with an XYZ-gantry (A frame and XYZ gantry can be seen on page 2 (top left, bottom left, and bottom right images), page 6 (bottom right image), and page 11 (bottom left image)
At least one supply spool positioned in the frame and including a winding of an elongated filament of building material (bottom right image on page 6 shows a filament spool in the frame as seen below)

    PNG
    media_image1.png
    379
    556
    media_image1.png
    Greyscale

A printing head unit coupled to said XYZ-gantry (the nozzle can be seen in the above images, page 11 (top right image), and on page 10)
A building material supply unit for feeding building material to said printing head unit (a filament spool can be seen on the right side of the frame on page 2 (top left image) and page 6 (bottom right image)
A support platform on which said three dimensional work piece is being printed in layers (the conveyor (white in the photographs and green in the schematics) and black plate is shown on page 2 (top left, bottom left, and bottom right images), page 4, page 5 (top left image), page 6, page 7, and page 11( top right and bottom left images), the belt is made from plastic Step 1: Print the Build Belt, page 3), said support platform being part of said XYZ-gantry and is movable in the Z- direction (As seen in the images the conveyor and platform are part of the XYZ gantry of Bastian, and the direction of travel is the Z-direction), wherein the support platform comprises an endless conveyor belt (As shown and previously discussed)
The printing head unit is movable within a XY-plane being inclined relative to the Z-direction (such movement is seen on page 11 (top right image) by the creation of the black object)
As previously discussed Bastian teaches a plastic belt.  In the instance where the belt is a coated metal, in the same field of endeavor Bynum teaches one can use either coated metal or plastic conveyor belts in an additive process (column 10, lines 59-66).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed use the belt of Bynum, since metal and plastic belts have been shown to be equivalents for the same purpose (MPEP 2144.06 II).  Additionally, the selection of a known material for a known purpose is obvious (MPEP 2144.07).  Finally, the PTFE coated metal provides non stick properties to the belt.
Regarding claim 2, Bastian teaches:
Further comprising setting means for setting the angle of inclination of the XY-plane relative to the Z-direction (As seen in the images in Bastian when the parts are assembled the angle of inclination of the XY plane (i.e. the gantry portion for the nozzle) is set)
Regarding claim 13, Bastian teaches:
Wherein the printing head unit comprises a nozzle having a cone configuration, with a nozzle outlet position at an apex of the cone (the nozzle and nozzle outlet are as claimed on page 11 (top right image), and on page 10)

Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian/Weperen, Bastian/Color Rich 3D, or Bastian/Bynum, in view of Uckelmann et al (U.S. PGPub 2013/0108726; herein Uckelmann, already of record).  Regarding claim 2:
Further comprising setting means for setting the angle of inclination of the XY-plane relative to the Z-direction
As previously discussed Bastian teaches setting one angle, but does not teach making the angle adjustable (if that is the desired meaning of setting)
In the same field of endeavor Uckelmann teaches an adjustable angle for an XY plane and a Z direction (paragraph 0021).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the XY plane of Bastian adjustable as taught by Uckelmann, since it can allow for the manufacture of multiple objects on the same build surface (paragraph 0048)
Regarding claims 3 and 15:
Uckelmann teaches adjusting angels between 1 and 89 and 15 and 50 degrees, in paragraph 0021.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian/Weperen, Bastian/Color Rich 3D, or Bastian/Bynum in view of Pax et al (U.S. PGPub 2012/0046779; herein Pax, already of record).  Regarding claim 8, Bastian/Weperen, Bastian/Color Rich 3D, or Bastian/Bynum are silent to:
Wherein the conveyor belt is provided with a non-permanent adhesive coating
In the same field of endeavor Pax teaches using snaps, clips, hook-and-loop fasteners, adhesive, or other re-usable fastening devices to a conveyor belt to temporarily attach a build surface (paragraph 0041 and Figure 6)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the non-permanent adhesive of Pax, since it allows to remove and replace build surfaces on the same conveyor.
Regarding claim 10, Bastian is silent to:
Wherein said support platform furthermore comprises heating elements disposed in the Z-direction for heating the endless conveyor belt
In the same field of endeavor Pax teaches heating a conveyor belts with heating devices in the build platform (paragraphs 0003 and 0016)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the heaters of Pax, since it allows for temperature control of the conveyor
Regarding claim 11, Bastian is silent to:
Wherein said support platform furthermore comprises cooling elements disposed in the Z-direction for cooling the endless conveyor belt
In the same field of endeavor Pax teaches cooling a conveyor belts with cooling devices in the build platform (paragraphs 0003 and 0016)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the heaters of Pax, since it allows for temperature control of the conveyor

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bastian/Weperen, Bastian/Color Rich 3D, or Bastian/Bynum, in view of Stoffel (U.S. PGPub 2016/0144433, already of record).  Regarding claim 9, Bastian/Weperen, Bastian/Color Rich 3D, or Bastian/Bynum are silent to:
Wherein said support platform furthermore comprises suction elements for creating a vacuum or under pressure between the support platform and the three dimensional work piece to be printed
In the same field of endeavor Stoffel teaches vacuum suction to hold an endless belt flat (paragraph 0044).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the suction of Stoffel to ensure the conveyor belt of Bastian lies flat.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bastian/Weperen, Bastian/Color Rich 3D, or Bastian/Bynum and Pax as applied above, and in further view of Steuben et al (U.S. PGPub 2015/0369767; herein Steuben, already of record).  Regarding claim 12, Bastian and Pax are silent to:
Wherein said cooling means comprises one or more cooling fans being disposed above the support platform and being directed towards the product being printed on the support platform
In the same field of endeavor Steuben teaches using a cooling fan above the part being printed (Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the fan of Steuben, since it helps rapidly solidify the part being printed (Steuben paragraph 0043).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bastian/Weperen, Bastian/Color Rich 3D, or Bastian/Bynum and Uckelmann as applied above, and in further view of Molinari et al (U.S. PGPub 2015/0183167; herein Molinari, already of record).  Regarding claim 14:
Wherein the apex of the cone has a vertex angle Ψ, where ½Ψ = γ, and where γ < a maximum angle β of inclination of the XY-plane relative to the Z-direction
As previously discussed Bastian and Uckelmann teach an adjustable XY plane angle, but are silent to a vertex angle.
In the same field of endeavor Molinari teaches that one can have different nozzle cone angles depending on the required print job (paragraph 0036).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the differing nozzle cone angles and taught by Molinari, since it allows for closer approaches for different shapes.  Thus the selection of claim 14 would be obvious based on the needs of the print job and the teachings of Bastian, Uckelmann, and Molinari.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
The Applicant argues that Bastian does not teach a spool in the frame.  As can be plainly seen in the bottom right image on page 6 shows a filament spool in the frame as seen below)

    PNG
    media_image1.png
    379
    556
    media_image1.png
    Greyscale

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743